MEMORANDUM **
Manuel Espinoza-Araiza, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Lopez-Chavez v. INS, 259 F.3d 1176, 1180 (9th Cir.2001), we deny the petition for review.
Contrary to Espinoza-Araiza’s contention, the IJ properly admitted the Form I-213 (Record of Deportable/Inadmissible Alien) that indicated he entered the United States without inspection in December 2000. See Espinoza v. INS, 45 F.3d 308, 310-11 (9th Cir.1995) (an 1-213 is admissible and there is no right to cross-examine its preparer where the alien fails to produce probative evidence casting doubt on its reliability). Substantial evidence there*507fore supports the agency’s removability determination. See id, at 311; see also 8 U.S.C. § 1182(a)(6)(A)(i).
Espinoza-Araiza’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.